DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      XZAVIER BUCKHALTER,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-3197

                             [July 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 16000918CF10A.

   Carey Haughwout, Public Defender, and Alan Lipson, Assistant Public
Defender, West Palm Beach, for appellant.

  Xzavier Buckhalter, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.